DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021, 08/19/2021, and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment
This Office Action is in response to applicant's preliminary amendments filed on 04/26/2021.  Examiner has acknowledged and reviewed applicant's amendment in the cancellation of claims 1 – 16, and the addition of new claims 17 - 24.  Examiner has reviewed newly added claims 17 - 24, and those claims do not constitute new matter issues.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 20, 21, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 16, and 17 of  U.S. Patent No. 11,106,114.   Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent. 
U. S. Patent  11,106,114
Instant Claim
1. An imaging apparatus comprising: 

an image sensor; 

an angle controlling unit configured to change an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of the image sensor; 

an illumination unit; and 
an illumination controlling unit configured to change an optical axis direction of the illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle.
17. (New) An imaging apparatus comprising:

an image sensor;

an angle controlling unit configured to change an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of the image sensor;

an illumination unit; and

an illumination controlling unit configured to change an illumination range of the illumination unit based on the angle.
12. The imaging apparatus according to claim 11, wherein the illumination unit includes a first illumination element and a second illumination element having different illumination ranges, and wherein the illumination controlling unit controls the illumination range of the illumination unit based on a ratio between current flowing through the first illumination element and current flowing through the second illumination element.
20. (New) The imaging apparatus according to claim 18, wherein the illumination controlling unit controls the illumination range of the first illumination element and the illumination range of the second illumination element based on a ratio between a current flowing through the first illumination element and a current flowing through the second illumination element.
13. The imaging apparatus according to claim 12, wherein an angle between an optical axis of the first illumination element and an optical axis of the imaging optical system is larger than an angle between the optical axis of the second illumination element and the optical axis of the imaging optical system, and 

wherein the illumination range of the first illumination element is narrower than the illumination range of the second illumination element.
21. (New) The imaging apparatus according to claim 18, wherein an angle between an optical axis of the first illumination element and the optical axis of the imaging optical system is larger than an angle between an optical axis of the second illumination element and the optical axis of the imaging optical system, and 

wherein the illumination range of the first illumination element is narrower than the illumination range of the second illumination element.
16. A control method of an imaging apparatus, the method comprising: changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor; and changing an optical axis direction of an illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle.
23. (New) A control method of an imaging apparatus comprising the steps of: changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor; changing an illumination range of an illumination unit based on the angle.
17. A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an imaging apparatus, the method comprising: changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor; and changing an optical axis direction of an illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle.
24. (New) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an imaging apparatus, the method comprising the steps of: changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor; changing an illumination range of an illumination unit based on the angle.


Allowable Subject Matter
Claims 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 18, the prior art made of record neither shows nor suggests the imaging apparatus, wherein the illumination unit includes a first illumination element and a second illumination element having different illumination ranges.
Regarding claim 19, the prior art made of record neither shows nor suggests the imaging apparatus, wherein the illumination controlling unit controls the illumination range of the first illumination element and the illumination range of the second illumination element by controlling a current flowing through the first illumination element and a current flowing through the second illumination element.
Regarding claim 22, the prior art made of record neither shows nor suggests the imaging apparatus, wherein the illumination unit includes a first illumination element for illuminating a first region where a distance from the first illumination element is a first distance, and a second illumination element for illuminating a second region where a distance from the second illumination element is a second distance longer than the first distance, wherein the first region and the second region are on a focus plane determined based on the angle, wherein the illumination controlling unit controls so that a current flowing through the second illumination element is larger than a current flowing through the first illumination element.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF